Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

 

This Third Amendment to Lease (the “Third Amendment”) is effective as of
April 29, 2016 (“Amendment Effective Date”), and is entered into by and between
MIDDLEFIELD PARK, a California general partnership (“Landlord”), and
DERMIRA, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

A.                                    Landlord and Tenant entered into that
certain Lease Agreement dated July 24, 2014 (the “Original Lease”), as amended
by that certain First Amendment of Lease dated September 10, 2014 (the “First
Amendment”), and that certain Second Amendment to Lease dated December 4, 2015
(the “Second Amendment”), and collectively with the Original Lease, the First
Amendment and the Second Amendment, (the “Lease Agreement”), pursuant to which
Landlord is leasing to Tenant, and Tenant is leasing from Landlord, certain
premises (collectively, the “Premises”) commonly known as: (i) Suite 150,
consisting of 18,651 rentable square feet (the “Suite 150 Space”),
(ii) Suite 200, consisting of 2,882 rentable square feet (the “Suite 200
Space”), (iii) Suite 210, consisting of 5,140 rentable square feet (the
“Suite 210 Space”), and (iv) Suite 50, consisting of 18,519 rentable square feet
(the “Suite 50 Space”).  The Premises are located in the building located at 275
Middlefield Road, Menlo Park, California (the “Building”), as more particularly
described in the Lease.

 

B.                                    Tenant now desires to (i) accelerate the
Expansion Space Commencement Date as to the Suite 200 Space, the Suite 210
Space, and the Suite 50 Space, and (ii) accelerate the construction of the
Suite 50 Space, and Landlord is willing to agree to the foregoing, on the
following terms and conditions set forth herein.

 

AGREEMENT

 

In consideration of the respective agreements hereinafter set forth, Landlord
and Tenant agree as follows:

 

1.                                      Defined Terms.  All initially
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Lease Agreement.  Notwithstanding the foregoing, all
references to the Suite 200/210 Expansion Space, shall hereinafter mean the
Suite 200 Space and the Suite 210 Space, as applicable, and all references to
the Suite 50 Expansion Space shall mean the Suite 50 Space.

 

2.                                      Expansion Space Commencement Dates.

 

2.1                               Suite 200 Commencement Date.  The Expansion
Space Commencement Date as to the Suite 200 Space is hereby amended to be the
date that is one (1) business day after the current tenant of Suite 200 vacates
the Suite 200 Space in a condition acceptable to Landlord (the “Suite 200
Commencement Date”).  The parties anticipate the Suite 200 Commencement Date
shall occur on or about May 2, 2016.  All references to the Expansion Space
Commencement Date in the Second Amendment as it relates to the Suite 200 Space
shall hereinafter mean the Suite 200 Commencement Date as defined in this Third
Amendment.  Other than new carpet or interior wall paint, Landlord

 

1

--------------------------------------------------------------------------------


 

shall have no obligation to review any improvement plans prepared by Tenant as
to the Suite 200 Space until Tenant has elected in writing not to exercise its
Termination Option.

 

2.2                               Suite 210 Commencement Date.  The Expansion
Space Commencement Date as to the Suite 210 Space is hereby amended to be the
date that is thirty (30)  days after the current tenant of Suite 210 vacates the
Suite 210 Space in a condition acceptable to Landlord (the “Suite 210
Commencement Date”).  The parties anticipate the Suite 210 Commencement Date
shall occur on or about September 14, 2016.  All references to the Expansion
Space Commencement Date in the Second Amendment as it relates to the Suite 210
Space shall hereinafter mean the Suite 210 Commencement Date as defined in this
Third Amendment.  Other than new carpet or interior wall paint, Landlord shall
have no obligation to review any improvement plans prepared by Tenant as to the
Suite 210 Space until Tenant has elected in writing not to exercise its
Termination Option.

 

2.3                               Suite 50 Commencement Date.  The Expansion
Space Commencement Date as to the Suite 50 Space is hereby amended to be the
date on which Substantial Completion (as defined in Exhibit C attached hereto)
of the Suite 50 TI (as defined in Exhibit C attached hereto) occurs (the
“Suite 50 Commencement Date”), provided, however in no event shall the Suite 50
Commencement Date occur later than the date that is thirty (30) days after the
current tenant of Suite 50 vacates the Suite 50 Space in a condition acceptable
to Landlord, subject to delays as set forth in Section 4.1 of Exhibit C.  The
parties anticipate the Suite 50 Commencement Date shall occur on or about
September 14, 2016.  All references to the Expansion Space Commencement Date in
the Second Amendment as it relates to the Suite 50 Space shall hereinafter mean
the Suite 50 Commencement Date as defined in this Third Amendment.

 

2.4                               Confirmation Letter.  At any time after the
Suite 200 Commencement Date, the Suite 210 Commencement Date and/or the Suite 50
Commencement Date, Landlord may deliver to Tenant a notice confirming the
Suite 200 Commencement Date, the Suite 210 Commencement Date and/or the Suite 50
Commencement Date, as applicable.  Tenant shall execute and return such notice
within ten (10) business days after receiving it.

 

3.                                      Basic Rent.  Paragraphs 4.2 and 4.3 of
the Second Amendment are hereby deleted in their entirety, and replaced with the
following:

 

3.1.                            Suite 200 Space Basic Rent.  Beginning on the
Suite 200 Commencement Date and continuing throughout the Expansion Space Term,
the schedule of Basic Rent for the Suite 200 Space shall be as follows:

 

2

--------------------------------------------------------------------------------


 

Period During
Expansion Space
Term

 

Monthly Rate Per
Square Foot

 

Monthly Basic Rent

 

Suite 200 Commencement Date - November 30, 2017

 

$

5.57

 

$

16,052.74

 

December 1, 2017 – November 30, 2018

 

$

5.74

 

$

16,542.68

 

December 1, 2018 – November 30, 2019

 

$

5.91

 

$

17,032.62

 

December 1, 2019 – November 30, 2020

 

$

6.09

 

$

17,551.38

 

December 1, 2020 – December 31, 2021

 

$

6.27

 

$

18,070.14

 

 

All such Basic Rent shall be payable by Tenant in accordance with the terms of
the Lease Agreement.  Landlord and Tenant acknowledge that with respect to the
Suite 200 Space, Tenant has prepaid to Landlord the installment of Basic Rent
for the first full calendar month of the Expansion Space Term.  Notwithstanding
anything to the contrary set forth in this Third Amendment, if Tenant does not
exercise Tenant’s Termination Right with respect to the Suite 200 Space, Basic
Rent for the Suite 200 Space shall be abated, in the amount of $16,052.74 per
month, for three (3) months beginning on December 1, 2016.

 

3.2                               Suite 210 Space Basic Rent.  Beginning on the
Suite 210 Commencement Date and continuing throughout the Expansion Space Term,
the schedule of Basic Rent for the Suite 210 Space shall be as follows:

 

Period During
Expansion Space
Term

 

Monthly Rate Per
Square Foot

 

Monthly Basic Rent

 

Suite 210 Commencement Date - November 30, 2017

 

$

5.57

 

$

28,629.80

 

December 1, 2017 – November 30, 2018

 

$

5.74

 

$

29,503.60

 

December 1, 2018 – November 30, 2019

 

$

5.91

 

$

30,377.40

 

December 1, 2019 – November 30, 2020

 

$

6.09

 

$

31,302.60

 

December 1, 2020 – December 31, 2021

 

$

6.27

 

$

32,227.80

 

 

All such Basic Rent shall be payable by Tenant in accordance with the terms of
the Lease Agreement.  Landlord and Tenant acknowledge that with respect to the
Suite 210 Space, Tenant has prepaid to Landlord the installment of Basic Rent
for

 

3

--------------------------------------------------------------------------------


 

the first full calendar month of the Expansion Space Term.  Notwithstanding
anything to the contrary set forth in this Third Amendment, if Tenant does not
exercise Tenant’s Termination Right with respect to the Suite 210 Space, Basic
Rent for the Suite 210 Space shall be abated, in the amount of $28,629.80 per
month, for three (3) months beginning on December 1, 2016.

 

3.3                               Suite 50 Space Basic Rent.  Beginning on the
Suite 50 Commencement Date, and continuing throughout the Expansion Space Term,
the schedule of Basic Rent for the Suite 50 Space shall be as follows:

 

Period During
Expansion Space
Term

 

Monthly Rate Per
Square Foot

 

Monthly Basic Rent

 

Suite 50 Commencement Date – November 30, 2017

 

$

4.90

 

$

90,743.10

 

December 1, 2017 – November 30, 2018

 

$

5.05

 

$

93,520.95

 

December 1, 2018 – November 30, 2019

 

$

5.20

 

$

96,298.80

 

December 1, 2019 – November 30, 2020

 

$

5.35

 

$

99,076.65

 

December 1, 2020 – December 31, 2021

 

$

5.51

 

$

102,039.69

 

 

All such Basic Rent shall be payable by Tenant in accordance with the terms of
the Lease Agreement.  Landlord and Tenant acknowledge that with respect to the
Suite 50 Space, Tenant has prepaid to Landlord the installment of Basic Rent for
the first full calendar month for which Basic Rent is payable hereunder (i.e.
the fourth (4th) full calendar month of the Expansion Space Term). 
Notwithstanding anything to the contrary set forth in this Third Amendment,
Basic Rent for the Suite 50 Expansion Space shall be abated, in the amount of
$90,743.10 per month, for the first three (3) full calendar months of the
Expansion Space Term.

 

4.                                      Termination Option.  Paragraph 10.1 and
10.2 of the Second Amendment are hereby deleted in their entirety and replaced
with the following:

 

“10.1  Conditions to Termination Right; Grant of Termination Right.  If, on or
prior to September 30, 2016, (i) the results from Tenant’s ongoing DRM01 Phase
2b trial or DRM04 Phase 3 trial are negative, and, as a consequence thereof,
Tenant will not proceed to the next phase of development for either or both
trials, and (ii) Tenant provides Landlord with written notice of the condition
listed in (i) above concurrently with its written notice to terminate the Lease
(the “Termination Notice”) as to the Suite 200 Space and the Suite 210 Space,
Tenant is hereby granted the one-time option to terminate the Lease early (the
“Termination Option”) as to both the Suite 200 Space and the Suite 210 Space,
effective as of November 30, 2016 (the

 

4

--------------------------------------------------------------------------------


 

“Termination Date”).  If Tenant elects to exercise the Termination Option,
Tenant must do so in compliance with the terms and conditions set forth herein.

 

10.2  Termination Fee.  In the event that Tenant elects to exercise the
Termination Option, Tenant shall pay to Landlord a fee (the “Termination Fee”)
in the amount equal to the sum of Basic Rent and Tenant’s share of Additional
Rent for six (6) months (without any right to abatement).  The Termination Fee
shall be paid in six (6) monthly installments beginning on December 1, 2016 (the
“Termination Fee Payment Period”).  Notwithstanding the forgoing, in the event
Landlord leases the Suite 200 Space and/or the Suite 210 Space after the
Termination Date, and Landlord commences collecting rent pursuant to the terms
of such new lease for periods applicable to any period falling within the
Termination Fee Payment Period, then Tenant shall have no obligation to pay the
portion of the Termination Fee applicable to such period.  Landlord shall
provide Tenant with written notice if Landlord enters into a lease for either
the Suite 200 Space and/or the Suite 210 Space, which notice shall also indicate
the Basic Rent payable under such third party lease, if any, for any portion of
the term of the third party lease falling within the Termination Fee Payment
Period.  If Tenant exercises the Termination Option hereunder, Landlord shall
use commercially reasonable efforts to lease the Suite 200 Space and the
Suite 210 Space at market rent, and shall provide no greater than a “market”
free rent amount.”

 

5.                                      Work Letter.  Exhibit C of the Second
Amendment is hereby deleted in its entirety and replaced with Exhibit C attached
hereto.

 

6.                                      Server Room Access.  Tenant acknowledges
that McDermott Will Emery, LLC (“MWE”) has equipment which is located within the
server room of the Premises.  Tenant will cooperate with and provide reasonable
access during business hours to MWE from time to time to access their equipment
for service or removal at a later date.

 

7.                                      Effectiveness of Third Amendment.  The
effectiveness of this Third Amendment is conditioned upon the execution of a
Lease Termination Agreement (the “Lease Termination Agreement”) concurrently
herewith, between Delphix Corp. (“Delphix”) and Landlord, in a form acceptable
to Landlord, in its sole discretion, whereby Delphix agrees to terminate its
lease with respect to the Expansion Premises prior to the expiration date of the
lease.

 

8.                                      Counterparts.  This Amendment may be
executed in counterparts, each of which will constitute an original, but all of
which together will constitute one and the same instrument.  The parties agree
that a signed copy of this Third Amendment transmitted by one party to the other
party(ies) by facsimile or electronic transmission will be binding upon the
sending party to the same extent as if it had delivered a signed original of
this Amendment.

 

9.                                      Miscellaneous.  All references in this
Third Amendment to the Lease shall be deemed to refer to the Lease, as modified
by the terms of this Third Amendment.  In the event of a conflict between the
terms and provisions of the Lease and the terms and conditions of this Third
Amendment, the terms and provisions of this Third Amendment shall prevail.  As
amended herein, the Lease remains in full force and effect and is hereby
ratified by the parties.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Third Amendment
as of the Amendment Effective Date.

 

 

“LANDLORD”:

 

 

 

MIDDLEFIELD PARK, a California general partnership

 

 

 

 

 

By:

/s/ Richard M. Jacobsen

 

Name:

Richard M. Jacobsen

 

Title:

Managing Partner

 

 

 

 

 

“TENANT”

 

 

 

DERMIRA, INC., a

 

Delaware corporation

 

 

 

 

 

By:

/s/ Tom Wiggans

 

Name:

Tom Wiggans

 

Its:

CEO

 

 

 

 

 

 

 

By:

/s/ Andrew Guggenhime

 

Name:

Andrew Guggenhime

 

Its:

COO & CFO

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TENANT WORK LETTER

 

This Tenant Work Letter (“Tenant Work Letter”) sets forth the terms and
conditions relating to the construction of improvements for the Expansion
Space.  This Tenant Work Letter is attached as Exhibit C to that certain Third
Amendment to Lease dated April 29, 2016 (the “Third Amendment”).  All references
in this Tenant Work Letter to the “Lease” shall mean the relevant portions of
the Lease as defined in the Third Amendment.

 

SECTION 1
TENANT IMPROVEMENTS

 

Landlord shall, at its sole cost, supervise the construction of tenant
improvements (the “Tenant Improvements”) requested by Tenant and approved by
Landlord in accordance with this Tenant Work Letter.  The scope of the initial
Tenant Improvements (the “Initial Tenant Improvements”) shall consist of:
(i) new carpet and paint in the Suite 50 Space; and (ii) new carpet and paint in
the Suite 200 Space and the Suite 210 Space.  The scope of the access and
non-structural reconfiguration Tenant Improvements (the “Access/Reconfiguration
Tenant Improvements”) shall consist of: (a) the non-structural reconfiguration
of certain offices and rooms in the Suite 200 Space, the Suite 210 Space, and
the Suite 50 Space; (b) at Tenant’s election, an internal staircase between the
Suite 150 Space and the Suite 50 Space (“Access TI”), the location of which
shall be mutually acceptable to both Landlord and Tenant; and (c) potentially
replacing Suite 50 exterior patio entry double doors with folding glass doors to
widen the opening for hosted events.  The scope of the Tenant Improvements shall
not include changes or modifications to the structure of the Building, the roof,
and/or any base building system located in the Building.  Subject to Landlord’s
obligation to pay for exterior code compliance (exterior being the common areas
and path of travel to Building) at Landlord’s sole cost, the Tenant Improvements
(including any building code upgrades required within the Premises as a result
of the construction of the Tenant Improvements) shall be constructed by
Contractor at Tenant’s sole cost.  The Tenant Improvements shall be constructed
with materials and finishes consistent with the existing materials and finishes
in the Building.  Landlord shall have the right to require the removal of the
Tenant Improvements (or any portion thereof) and restoration of the Premises as
a result thereof in accordance with Section 8 of the Lease Agreement; provided,
however, Tenant shall provide Landlord with written notice at least one hundred
twenty (120) days prior to the end of the term to ascertain whether Landlord
will require the removal of the Access TI.

 

SECTION 2
CONSTRUCTION DRAWINGS

 

2.1                               Selection of Architect/Construction Drawings. 
Tenant shall retain Fawni Hill as the architect (the “Architect”) to prepare the
Construction Drawings for the Access/Reconfiguration Tenant Improvements.  If
required by Landlord, Tenant shall retain engineering consultants designated by
Landlord (the “Engineers”) to prepare all plans and engineering working drawings
relating to the structural, mechanical, electrical, plumbing, HVAC, life-safety,
and sprinkler work in the Expansion Space.  If Tenant is unsatisfied with the
services provided by Architect or Engineer, Tenant may hire an alternate
architect or engineer provided Tenant obtains Landlord’s prior written consent
which shall not be unreasonably withheld or delayed.  The plans and drawings to
be prepared by Architect and the Engineers hereunder shall be known collectively
as the “Construction Drawings.”  All Construction Drawings shall comply with the
drawing format and specifications determined by Landlord, and shall be subject
to Landlord’s approval.  Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the base building
plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith.  Landlord’s
review of the Construction Drawings as set forth in this Section 2, shall be for
its own purpose and shall not imply Landlord’s review of the same, or obligate
Landlord to review the same for quality, design, compliance with applicable laws
or other like matters.  Accordingly, notwithstanding that any Construction
Drawings are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or

 

--------------------------------------------------------------------------------


 

Landlord’s space planner, architect, engineers, and consultants, Landlord shall
have no liability whatsoever in connection therewith and shall not be
responsible for any omissions or errors contained in the Construction Drawings.

 

2.2                               Notification of Specifications for Initial
Tenant Improvements.  On or before July 1, 2016, Tenant shall notify Landlord in
writing of the specifications (including color and finishes) for the Initial
Tenant Improvements.

 

2.3                               Space Plan.  In connection with the
construction of the Access/Reconfiguration Tenant Improvements, Tenant shall
cause Architect to prepare a space plan (“Space Plan”) for Suite 50 Space, at
Tenant’s sole cost, which Space Plan shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, equipment to be
contained therein, and at Tenant’s election, the Access TI, and Tenant shall
deliver the Space Plan to Landlord for Landlord’s approval.  Tenant may elect to
also include a space plan for Suite 200/210 Expansion Space or delay the
initiation of the Suite 200/210 TI until some future date which shall be agreed
to between Tenant and Landlord.  Landlord shall have no obligation to review any
space plan for the Suite 200 Space and/or the Suite 210 Space until Tenant has
waived its Termination Right (or the Termination Right has otherwise lapsed) as
set forth in the Third Amendment.

 

2.4                               Final Working Drawings.  In connection with
the construction of the Access/Reconfiguration Tenant Improvements, Tenant shall
cause the Architect and the Engineers to complete the Construction Drawings for
the Space Plan, and cause the Architect to compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits (collectively, the “Final Working Drawings”), and
shall submit the same to Landlord for Landlord’s approval.

 

2.5                               Approved Working Drawings.  Landlord shall
submit the Landlord-approved Final Working Drawings (the “Approved Working
Drawings”) to the applicable local governmental agency for all applicable
building permits necessary to allow the Contractor, (as defined below), to
commence and fully complete the construction of the Tenant Improvements
(collectively, the “Permits”), and, in connection therewith, Tenant shall
coordinate with Landlord in all phases of the permitting process.  Tenant shall
pay for all permit fees and costs, at Tenant’s sole cost.  No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord which shall not be unreasonably
withheld or delayed.

 

2.6                               Time Deadlines.  Tenant shall cooperate with
Architect, the Engineer, and Landlord to complete all phases of the Construction
Drawings, the permitting process and to receive the Permits, and with the
Contractor, for approval of the Cost Proposal, (as defined below) in a timely
manner.  Tenant shall meet with Landlord on a weekly basis (or such other basis
as Tenant and Landlord shall reasonably determine) to discuss Landlord’s
progress in connection with the same.

 

SECTION 3
CONSTRUCTION OF THE TENANT IMPROVEMENTS

 

3.1                               Contractor.  A general contractor, under the
supervision of Landlord, shall construct the Access/Reconfiguration Tenant
Improvements (the “Contractor”).  Tenant shall select one of the following two
(2) contractors to serve as Contractor, Brett Construction or Gidel and Kocal,
and Landlord hereby approves each of the contractors listed in this sentence to
serve as Contractor.  Tenant shall enter into all construction contract
agreements directly with Contractor.  If Tenant is unsatisfied with the services
provided by Contractor, Tenant may hire an alternate contractor provided Tenant
obtains Landlord’s prior written consent which shall not be unreasonably
withheld or delayed.  Landlord shall not be entitled to any supervision fee or
management fee in connection with the construction of the Tenant Improvements.

 

3.2                               Cost Proposal.  After the Approved Working
Drawings are signed by Landlord and Tenant and Tenant and Contractor have
executed a construction agreement, Tenant will deliver to Landlord a copy of the
cost proposal as agreed to by Tenant and Contractor (the “Cost Proposal”).

 

--------------------------------------------------------------------------------


 

3.3                               Construction of Tenant Improvements by
Contractor under the Supervision of Landlord.  Contractor shall construct the
Tenant Improvements (under the supervision of Landlord) in a good and
workmanlike manner in accordance with all applicable laws, and, with respect to
the Access/Reconfiguration Tenant Improvements, in accordance with the Approved
Working Drawings.  Landlord and Tenant shall work together in good faith with
Architect and the Contractor to ensure that the construction of the Tenant
Improvements do not trigger Title 24 code compliance upgrades.  Landlord, at its
option, may post notices of non-responsibility or similar notices in or on the
Premises in connection therewith.  Tenant shall at all times permit such notices
to be posted in the Premises and remain posted in the Premises until Tenant
Improvements are completed. To the extent the construction of the Tenant
Improvements triggers building code compliance upgrades, Landlord shall be
responsible for the cost of such changes to the extent the changes are located
in the common areas of the Complex or the Building, and Tenant shall be
responsible for the cost of such changes to the extent the changes are located
within the Expansion Space or the Suite 150 Space.   Within ten (10) days after
completion of construction of the Tenant Improvements, Tenant and Landlord shall
cause the Contractor and the Architect to record a Notice of Completion in the
office of the Recorder of San Mateo County in accordance with Section 3093 of
the Civil Code of the State of California or any successor statute and furnish a
copy thereof to Landlord upon recordation, failing which, Landlord may itself
execute and file the same on behalf of Tenant as Tenant’s agent for such
purpose.   In addition, Tenant, immediately after the Substantial Completion of
the Access/Reconfiguration Tenant Improvements, shall have prepared and
delivered to the Building management office a copy of the “as built” plans and
specifications (including all working drawings) for the Access/Reconfiguration
Tenant Improvements, together with a computer disk containing the Approved
Working Drawings in AutoCAD (to the extent Tenant has the Approved Working
Drawings in AutoCAD) and in PDF format.  If Landlord has the base building plans
in AutoCAD format, Landlord shall provide the same to Tenant.

 

SECTION 4
SUBSTANTIAL COMPLETION

 

4.1                               Substantial Completion.  “Substantial
Completion” of the Access/Reconfiguration Tenant Improvements shall occur upon
the completion of construction of the Access/Reconfiguration Tenant Improvements
pursuant to the Approved Working Drawings, with the exception of any punchlist
items and any tenant fixtures, work-stations, built-in furniture, or equipment
to be installed by Tenant.

 

SECTION 5
MISCELLANEOUS

 

5.1                               Tenant’s Representative.  Tenant has
designated Stephen Cheng as its sole representative with respect to the matters
set forth in this Tenant Work Letter, who shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

 

5.2                               Landlord’s Representative.  Landlord has
designated Milan Patel as its sole representative with respect to the matters
set forth in this Tenant Work Letter, who, until further notice to Tenant, shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Tenant Work Letter.  Jack Issa will act as Landlord’s
representative in connection with the supervision of the construction of the
Tenant Improvements.

 

5.3                               Time of the Essence in This Tenant Work
Letter.  Unless otherwise indicated, all references herein to a “number of days”
shall mean and refer to calendar days.  In all instances where Tenant is
required to approve or deliver an item, if no written notice of approval is
given or the item is not delivered within the stated time period, at Landlord’s
sole option, at the end of said period the item shall automatically be deemed
approved or delivered by Tenant and the next succeeding time period shall
commence.

 

--------------------------------------------------------------------------------